Citation Nr: 0525877	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  00-01 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a back disorder, to 
include claimed as due to exposure to herbicides (Agent 
Orange).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION

The veteran had active duty from March 1969 to June 1971, 
which included a tour of duty in the Republic of Vietnam from 
July 1970 to May 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Jackson, Mississippi, wherein, in pertinent part, 
the claim on appeal was denied.  See Introduction section, 
Board decision and remand, July 2004.  

The claim on appeal was previously before the Board in July 
2004, June 2003, and October 2000.  On each occasion the 
appeal was remanded for necessary development.  

The sworn testimony of the veteran and his spouse was 
obtained by the undersigned Acting Veterans Law Judge in a 
videoconference hearing conducted in November 2001.  A 
transcript of the videoconference hearing is on file.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim on appeal, and has obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claim.  

2.  The veteran served in the Republic of Vietnam and is 
presumed to have been exposed to herbicides, including Agent 
Orange.  

3.  There is no competent medical evidence of a diagnosis 
that may be presumed to be related to any herbicide exposure 
of the veteran.  

4.  There is no competent medical evidence of a nexus between 
an in-service back strain and a back disorder first shown 
many years after service.  

5.  There is no competent medical evidence establishing that 
the veteran's current lumbar spine degenerative disc disease 
is the product of his presumed in-service herbicide and/or 
Agent Orange exposure.  


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by active 
service, nor may it be presumed that a back disorder was 
incurred due to exposure to herbicide agents, including Agent 
Orange.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Advise and Assist the Claimant  

The veteran's claim of service connection for a back 
disorder, claimed as due to exposure to Agent Orange while in 
Vietnam, was received at the RO in September 1998.  The 
veteran appeals an April 1999 RO decision to deny this claim.  
While this appeal was pending, the Veterans Claims Assistance 
Act of 2000 (VCAA) was enacted on November 9, 2000.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  
This law emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
August 2001, VA issued regulations to implement the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  However, because the VCAA was enacted after the 
initial adjudication of the claim at the RO in April 1999, it 
was impossible to provide notice of the VCAA before the 
initial adjudication in this case.  Nevertheless, during the 
course of this appeal, the RO did provide the veteran with 
notice letters that meet the notification requirements of the 
VCAA.  In this case, the RO initially provided the veteran 
with notice of the VCAA in August 2003, but the Board found 
that this notice was faulty.  See Board Remand, July 2004.  
Proper notice of VCAA was issued to the veteran in August 
2004, after the initial decision on the claim in April 1999, 
but prior to the de novo readjudication of the claim on 
appeal in a January 2005 supplemental statement of the case 
(SSOC).  That is, the SSOC of January 2005 included a 
thorough review of all of the evidence of record during the 
entire appeal period.  Accordingly, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement in this case was harmless error, as further 
detailed below.  

First, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error 
since VCAA notice was provided by the AOJ prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the claim was readjudicated in 
a de novo SSOC provided to the appellant in January 2005.  
Additionally, the claimant was not only provided every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to the VCAA notice, but he has taken 
full advantage of these opportunities, submitting evidence 
and numerous pages of argument over the years in support of 
his claim.  Viewed in context, the furnishing of the VCAA 
notice after the decision that led to the appeal did not 
compromise "the essential fairness of the [adjudication]."  
Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005).  The 
veteran has had a "meaningful opportunity to participate 
effectively" in the processing of his claim.  Id., slip op. 
at 21.  Therefore, with respect to the timing requirement for 
the VCAA notice, the Board concludes that to decide this 
appeal would not be prejudicial to the claimant.

The Board also finds that the requirements with respect to 
the content of the VCAA notice have also been met in this 
case.  VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, the RO informed the veteran in the August 2004 
VCAA letter about the information and evidence that is 
necessary to substantiate the claim for service connection 
for a back disorder, claimed as a result of Agent Orange 
exposure.  Specifically, the letter stated that the veteran 
should identify all healthcare providers, both VA and non-VA, 
the veteran was asked to fill out and return authorizations 
for the release of all such records, and the veteran was 
advised that the evidence should include medical evidence, 
not only of a current diagnosis, but of a relationship 
between the current disability and the veteran's prior 
military service.  All evidence identified by the veteran has 
been obtained by the VA.  The veteran has, however, failed to 
identify or submit the requested medical nexus evidence that 
is lacking in this case.  

The RO also informed the veteran in the August 2004 VCAA 
notice about the information and evidence that VA would seek 
to provide, including VA treatment records and any additional 
service medical records, obtaining evidence kept by VA and 
any other federal government agency, requesting private 
treatment records if the veteran completed a release form, 
and obtaining medical records from a VA facility if the 
veteran provided the location and dates of treatment.  The RO 
also informed the veteran what kinds of evidence it would 
consider in reviewing his claim of entitlement to service 
connection for a back disorder, to include as a result of 
exposure to herbicides/Agent Orange.  

The RO also informed the veteran about the information and 
evidence he was expected to provide.  Specifically, the RO 
told the veteran that it was extremely important for him to 
identify all evidence of any post-service treatment for the 
back condition for which he is claiming benefits, and for him 
to send a statement providing a detailed history about the 
condition including all information from the date of onset of 
the condition to the present.  Finally, the VCAA notice 
letter provided to the veteran did specifically contain the 
"fourth element," requesting that the veteran identify or 
submit all available evidence in support of his claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

In particular regard to the Agent Orange aspect of the claim 
on appeal, the Board notes that VA regulations provide that 
VA will assist the veteran by providing a medical examination 
or obtaining a medical opinion based upon review of the 
evidence of record if VA determines that it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  The 
regulations further provide, in pertinent part, that a 
medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: 

(A)  Contains competent lay or medical 
evidence of a current diagnosed 
disability or persistent or recurrent 
symptoms of disability; 

(B)  Establishes that the veteran 
suffered an injury in service; and 

(C)  Indicates that the claimed 
disability or symptoms may be associated 
with the established injury in service.

38 C.F.R. § 3.159(c)(4)(i).  

Because the Board has concluded, as discussed below, that the 
preponderance of the evidence in this case is against the 
underlying premise (that the veteran has any of the listed 
disorders to which a presumption of service connection may 
apply regarding his presumed Agent Orange exposure), the 
above criteria for (A), (B) and (C) are not met, and it is 
not necessary to obtain an additional Agent Orange medical 
examination or medical opinion in order to decide the claim 
in this case, as it relates to the veteran's claim of service 
connection resulting from Agent Orange exposure.  38 C.F.R. 
§ 3.159(c)(4)(i).  

The Board finds that the duty to assist the veteran has been 
satisfied in this case.  As noted in the Introduction to this 
decision, the veteran provided sworn testimony at a hearing 
before the undersigned Acting Veterans Law Judge at 
videoconference hearing in November 2001.  All identified 
records have been obtained.  The veteran was afforded a VA 
joints examination in December 2003.  VA has also assisted 
the veteran and his representative throughout the course of 
this appeal by providing them with an SOC and SSOCs that 
informed them of the laws and regulations relevant to the 
veteran's claim.  Additionally, the medical evidence of 
record includes numerous references to the veteran's initial 
treatment for a back disorder following a low back injury in 
1991.  While he has indicated that he received social 
security disability regarding his 1991 back injury, these 
records are already on file, as the veteran has indicated 
that his treatment has been limited to VA facilities, whose 
records are on file.  For these reasons, the Board concludes 
that VCAA has been fully satisfied in this case and in all 
regards.  

Service Connection due to Agent Orange

VA regulations pertaining to Agent Orange exposure, now 
expanded to include all herbicides used in Vietnam, provide 
for a presumption of exposure to herbicide agents for 
veterans who served on active duty in Vietnam during the 
Vietnam era (beginning in January 1962 and ending in 
May 1975).  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  An herbicide agent is a chemical in 
an herbicide used in support of the United States and allied 
military operations in the Republic of Vietnam during the 
Vietnam era.  38 C.F.R. § 3.307(a)(6) (2004).  

The regulations also stipulate the diseases for which service 
connection may be presumed due to an association with 
exposure to herbicide agents.  The specified diseases are 
chloracne or other acneform disease consistent with 
chloracne; Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; chronic 
lymphocytic leukemia; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2004).  

A disease determined to be associated with exposure to 
certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  
38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  
The last date on which such a veteran shall be presumed to 
have been exposed to an herbicide agent shall be the last 
date on which he or she served in the Republic of Vietnam 
during the Vietnam era.

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 59 Fed. Reg. 341, 346 (1994).  See 
also 61 Fed. Reg. 41,442, 41,449 and 57,586, 57,589 (1996); 
67 Fed. Reg. 42,600, 42,608 (2002).

The veteran has alleged that his current back disability is 
the product of inservice exposure to Agent Orange.  While he 
had Vietnam service, and is therefore presumed to have been 
exposed to Agent Orange, there is no competent medical 
evidence of record, including service and post-service 
medical evidence, that indicates that any of those disorders 
listed at 38 C.F.R. § 3.309(e), and presumed to be the result 
of any exposure to herbicides such as Agent Orange, has been 
diagnosed.  Accordingly, although the veteran had service in 
the Republic of Vietnam, the claim of service connection for 
a back disorder due to his presumed exposure to Agent Orange 
is without evidentiary support.  In particular, the Board 
notes that, while the veteran references back pain that 
radiates into his left lower extremity, there is no diagnosis 
of peripheral neuropathy.  He is not shown to have any other 
disorder that can be presumed to be service-connected under 
VA law and regulations, as secondary to his service in 
Vietnam.  In the absence of any competent evidence of a 
current disability residual to the veteran's presumed 
herbicide exposure, and having found no direct basis for the 
claim on appeal, there is no basis to find entitlement to 
service connection as secondary to Agent Orange.  See Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (table)].  

Service Connection on a Direct Basis

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  As such, the Board must not 
only determine whether the veteran had a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam (See 
38 C.F.R. § 3.309(e)), but must also determine whether his 
disability was the result of active service under 38 U.S.C.A. 
§ 1110 and 38 C.F.R. § 3.303(d).  

The veteran argues that he chronically injured his back in 
service, and that his currently diagnosed back disorder is a 
result of such injury.  

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  

If not shown in service, service connection may be granted 
for arthritis on a presumptive basis if shown disabling to a 
compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Either or both of the second and third elements can be 
satisfied, under 38 C.F.R. § 3.303(b) (2004), by the 
submission of (a) evidence that a condition was "noted" 
during service or during an applicable presumption period; 
(b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  McManaway v. West, 13 Vet. 
App. 60, 65 (1999) (citing Savage v. Gober, 10 Vet. App. 488, 
495-97).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Where there is a 
chronic disease shown as such in service or within the 
presumptive period under 38 C.F.R. § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

This does not mean that any manifestation in service will 
permit service connection: to show chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
38 C.F.R. § 3.303(b).  

When the fact of continuity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.  The chronicity provision 
of 38 C.F.R. § 3.303(b) is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service and still has such a condition.  

Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  Savage 
v. Gober, 10 Vet. App. 488, 498 (1997).  A layperson is 
competent to testify only as to observable symptoms.  See 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  A layperson 
is not, however, competent to provide evidence that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability, unless such a relationship is one 
that a layperson's observations is competent.  See Savage, 10 
Vet. App. at 495-97.

It has been held that chronicity was not demonstrated when 
the sole evidentiary basis for the asserted continuous 
symptomatology was the sworn testimony of the veteran himself 
and when "no" medical evidence indicated continuous 
symptomatology.  McManaway, 13 Vet. App. at 66.  

In Savage, it was held that Section 3.303 does not relieve a 
claimant of the burden of providing a medical nexus.  Rather, 
a claimant diagnosed with a chronic condition must still 
provide a medical nexus between the current condition and the 
putative continuous symptomatology.  Until the claimant 
presents competent medical evidence to provide a relationship 
between a current disability and either an in-service injury 
or continuous symptomatology, the claimant cannot succeed on 
the merits of the claim.  Voerth v. West, 13 Vet. App. 117, 
120 (1999).  

Service medical records show that the veteran was seen once, 
on March 26, 1971, for a two-day history of "back trouble."  
No clinical findings were noted on physical examination.  The 
assessment was "strain."  No further complaint, treatment, 
or diagnosis was noted during the remainder of the veteran's 
active military service.  A report of physical examination at 
separation from service in June 1971 is entirely negative for 
any disorder or abnormality of the back or spine.  The 
veteran had no back complaint, he report no history of any 
prior back pain or disfunction, and the examiner found no 
current back disorder on separation examination in June 1971.  

A post-service military medical record of April 1978, 
regarding a subsequent period of inactive duty, shows no back 
disorder or abnormality on physical examination.  More 
significantly, an associated report of medical history-
personally completed and signed by the veteran-indicates no 
history of any back pain or disability.  The veteran reported 
no current back complaints, and he specifically denied any 
history of "recurrent back pain."  

The post-service evidence of record, consisting of VA 
hospital and outpatient treatment records dated from March 
1994 to the present, includes multiple references to one 
uniform and consistent medical history: the veteran began to 
complain of low back pain following a work-related motor 
vehicle accident in 1991.  Specifically, the veteran's 
initial VA treatment visit of March 4, 1994, the veteran 
reported a history of low back pain, "for a couple of 
years."  The veteran explained that he currently had a 
Workman's Compensation claim pending regarding his low back 
pain, diagnosed as lumbar disc disease, L3-L4, which included 
sciatic pain that radiated down into the left leg.  

This history is repeated on VA psychiatric examination in 
April 1994, at which time the veteran reported that he had 
been employed as a truck driver for a dairy milk company 
until March 1991.  An April 1997 VA treatment record reveals 
that the veteran had not worked since a 1991 motor vehicle 
accident, when he was a truck driver and, "hurt his back."  
A January 1998 VA treatment record also discloses a history 
of a truck accident.  A February 1998 VA treatment record 
indicates a history of severe back problems in the past, and 
the veteran had another motor vehicle accident in the past 
year, with injuries to his neck and left hip.  In March 1998, 
the veteran indicated that he has been unemployed since his 
1994, "on-the-job accident" prior to which he had been a 
truck driver for 12 years.  He indicated that his resulting 
workmen's compensation claim had been settled, and that his 
physical problems and pain followed his prior motor vehicle 
accident.  In April 1999, the veteran again repeated a 
history of disability following injuries sustained in a 1991 
truck accident.  

On VA spinal examination in December 2003, the veteran 
reported a history of low back pain in March 1971 during 
service.  The veteran also reported low back pain later in 
1971 or 1972, for which he had not sought treatment.  The 
veteran admitted to a February 1999 work-related slip-and-
fall type injury of the low back.  The examiner's diagnoses 
were degenerative disc disease, lumbar spine; and unilateral 
spondylolysis at L4-5.  The VA examiner opined that it was 
"more likely" than not that the veteran's degenerative disc 
disease was the result of the 1999 non-service related slip-
and-fall injury, as well as the general aging process, and 
not his episodes of low back pain in 1971 and/or 1972 while 
in the service.  

The above evidence is against the claim on appeal, and fails 
all three prongs of the McManaway test-there is no notation 
of a chronic low back disorder or injury in service-
particularly at separation from service in June 1971 and on 
inactive duty examination in April 1978 several years later; 
there is also no post-service continuity of symptomatology 
prior to the veteran's well-documented work-related low back 
injury in 1991, nearly 20 years after his separation from 
service in 1971.  There is no competent medical or lay nexus 
evidence linking the veteran's current degenerative disc 
disease with his low back strain of March 1971.  

With no competent evidence, other than the veteran's own 
opinion, of a medical nexus between his current degenerative 
disc disease of the lumbar spine and his one incident of low 
back pain in service, the claim on appeal must be denied.  
See Voerth v. West, 13 Vet. App. 117 (1999).  While the 
veteran's service medical records include one incident of low 
back pain in March 1971, assessed as a strain, the silence of 
the veteran's remaining service medical records, the post-
service medical evidence, and the December 2003 VA medical 
opinion demonstrate that any back injury or pain in service 
was not chronic within the meaning of 38 C.F.R. § 3.303(b).  

The Board also concludes that the post-service evidence shows 
no continuity of back symptomatology for the approximate 20-
year period of time following the veteran's discharge in 1971 
and his work-related 1991 motor vehicle accident.  Although 
the veteran may have experienced some back pain in service 
due to the March 1971 strain, VA regulations require a 
showing of resulting chronic disability in service, or 
continuity of symptomatology thereafter, both of which are 
not shown in the present case on appeal.  See 38 C.F.R. 
§ 3.303 (b).  

The long evidentiary gap in this case between the veteran's 
June 1971 separation from service and the March 1994 notation 
of a history of low back pain following a 1991 low back 
injury, constitutes "negative evidence" tending to disprove 
the claim that the veteran had a chronic injury in service 
which resulted in any current chronic spinal disability or 
persistent spinal symptoms thereafter.  See Forshey v. West, 
12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of continuing back pain complaints, symptoms, or 
findings for 20 years between the period of active duty and 
the medical reports dated in March 1994, with reference to 
the 1991 injury, is itself evidence which tends to show that 
any back disorder in service was not chronic, and that the 
current degenerative disc disease did not have its onset in 
service or for many years thereafter.  A prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or a disease was incurred in service that resulted in 
any chronic or persistent disability.  Id.  The Board may 
consider the absence of evidence when engaging in a fact-
finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  

Additionally, while the veteran believes that his current 
back disorder is related to his prior service, and while he 
may even believe that his back pain in service was chronic, 
he is not shown to possess the credentials or training needed 
to render such a diagnosis or a competent opinion as to 
medical etiology and severity of clinical pathology.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  As such, the 
veteran's opinion, even if provided as sworn testimony, does 
not constitute competent medical evidence and lacks probative 
value.  

The veteran may very well have had back pain in service.  
However, with no back disorder shown on separation 
examination in June 1971 or on examination in April 1978, and 
no continuity of back symptomatology prior to his well-
documented 1991 low back injury, the claim must fail on all 
bases.  In particular, the Board notes that, while the 
veteran satisfied Hickson element (1) (a current disability) 
and Hickson element (2) (an in-service injury or disease), 
there is no evidence demonstrating satisfaction of Hickson 
element (3) (a medical nexus between the current disability 
and the in-service injury or disease).  To the contrary, such 
a nexus was expressly rejected on VA examination in December 
2003, when that specific question was addressed.

In sum, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
back disorder, both as directly due to service and as a 
product of Agent Orange.  The veteran's claim, accordingly, 
fails.


ORDER


The claim of service connection for a back disorder, to 
include claimed as due to exposure to herbicides, is denied.  



	                        
____________________________________________
	MICHAEL SIEGEL
	Acting Veterans Law Judge, Board of Veterans Appeals



 Department of Veterans Affairs


